Citation Nr: 1418741	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-25 543	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include arthritis of the right foot.

2.  Entitlement to service connection for a lung disorder, to include as due to in-service asbestos and chemical exposure.

3.  Entitlement to service connection for hypertension, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963, and with the Connecticut National Guard from February 1957 to July 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2008.  The RO issued a Statement of the Case (SOC) in June 2008.  In August 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In October 2009, May 2011, and January 2013, the Board remanded the case for further action by the Agency of Original Jurisdiction (AOJ).  The case has now returned to the Board for further appellate action.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1959 to July 1963, and with the Connecticut National Guard from February 1957 to July 1959. 

2.	On April 22, 2014, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut, that the Veteran died in March 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


